tcmemo_2011_42 united_states tax_court roger s and lisa g campbell petitioners v commissioner of internal revenue respondent docket no filed date roger s and lisa g campbell pro_se robert v boeshaar for respondent memorandum findings_of_fact and opinion gale judge respondent determined deficiencies in petitioners’ federal income taxes for the taxable years and of dollar_figure dollar_figure and dollar_figure respectively as well as a dollar_figure addition_to_tax under sec_6651 for after concessions the issues for decision are whether petitioners’ activity as amway distributors was an activity_not_engaged_in_for_profit within the meaning of sec_183 for taxable years and whether petitioners have substantiated claimed expenses from the amway activity for to the extent of gross_profit from the activity whether petitioners are entitled to deductions for rental property expenses for and whether petitioners sustained a net_operating_loss in that may be carried to one or more of the years in issue under sec_172 and whether petitioners are liable for an addition_to_tax for failure to timely file their federal_income_tax return 1all section references are to the internal_revenue_code_of_1986 as in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure 2petitioners concede that they are not entitled to deduct dollar_figure of expenses claimed with respect to their construction business for respondent concedes that petitioners are entitled to a deduction for a wages expense of dollar_figure for certain other adjustments are computational in nature 3although respondent did not determine a deficiency for a determination under sec_183 is necessary for in order to determine the amount of any net_operating_loss petitioners may carry back from that year findings_of_fact some of the facts have been stipulated and they are so found petitioners resided in washington when they filed the petition during the years in issue petitioners operated two businesses in addition to the amway activity petitioner lisa g campbell mrs campbell operated preview properties a real_estate sales business mrs campbell spent significant time including weekends conducting the real_estate business for and petitioners reported profits of dollar_figure and dollar_figure respectively from preview properties they reported losses from the business for and of dollar_figure and dollar_figure respectively also during the years in issue petitioner roger s campbell mr campbell operated rc construction a general construction business which he had operated since mr campbell spent significant time during the years in issue managing his construction business for and petitioners reported losses of dollar_figure and dollar_figure respectively from rc construction while for and they reported profits of dollar_figure and dollar_figure respectively amway activity beginning in and during the years in issue petitioners operated an amway4 distributorship under the name rlc enterprises amway is a supplier of household cosmetic and nutritional products that are sold by individual distributors through direct marketing petitioners had not been involved with a direct marketing activity before becoming involved with amway they began their distributorship after being recruited by another amway distributor in an amway distributor could generate revenue by selling amway merchandise directly to consumers at a retail markup or through performance bonuses tied to the volume of products sold to other amway distributors he had recruited the individuals recruited by an amway distributor were referred to as the recruiting distributor’s downline distributors the recruiting distributor was referred to as the upline or sponsor distributor of the downline distributor a downline distributor obtained his merchandise from his sponsor distributor and the sponsor distributor received performance bonuses from amway based on the volume of merchandise he sold to his downline distributors these performance bonuses created an incentive for 4the servicing corporation for petitioners’ distributorship was amway in and quixtar inc thereafter for convenience we refer to petitioners’ distributorship as their amway activity and to the servicing corporation as amway throughout this opinion a sponsor distributor’s downline distributors to themselves become sponsor distributors of additional downline distributors in order to earn performance bonuses on the sales of distributors who were downline to them--thus creating a pyramid of distributors below a sponsor distributor that boosted the sponsor distributor’s volume for purposes of performance bonuses performance bonuses were computed as a percentage of sales volume without regard to profitability the percentage increased as sales volume exceeded certain thresholds thus amway distributors could maximize revenue by recruiting a large group of downline distributors whom they in turn encouraged to sell or distribute amway merchandise and to make new recruits any amway merchandise that an amway distributor purchased for personal_use was also counted as a sale for purposes of computing volume for performance bonuses such merchandise could be purchased by an amway distributor at a discount below retail price finally certain amway distributors were eligible to purchase for their own use or for sale to their downline distributors various business support materials including books magazines other printed materials audiotapes videotapes software and other electronic media to assist distributors with training and motivation of themselves or recruits petitioners purchased various business support materials during the years in issue for their own use and for resale to their downline distributors amway promoted the performance-bonus-generated pyramid structure of its distributors through its independent business ownership plan petitioners focused on implementing the independent business ownership plan and did not attempt to set up a business plan of their own petitioners did not obtain any independent advice before beginning to operate their amway distributorship with the exception of that of their stockbroker who counseled against it petitioners instead relied on the advice of other amway distributors particularly their upline distributors petitioners participated in amway training functions organized by worldwide group l l c worldwide group worldwide group was operated by several amway distributors specifically to coordinate training and motivational seminars for other amway distributors petitioners participated in perhaps three out-of-town seminars organized by worldwide group each year as well as local sessions monthly the out-of-town functions would generally take place over a weekend and would 5according to amway promotional materials the purveyors of these business support materials were independent of amway or its affiliates typically include lectures and workshops as well as social functions petitioners concentrated on recruiting downline distributors and marketing amway merchandise to them expending significant time and effort for those purposes in this connection petitioners would make presentations at which they provided free samples of some of the amway products and or business support materials the distribution of the amway products petitioners sold to their downline distributors was time consuming consisting of taking and submitting distributors’ weekly orders collecting and remitting payments to petitioners’ upline distributor and distributing the merchandise to their downline distributors each week mrs campbell would also ship or deliver any products she had sold directly to retail customers petitioners also purchased amway products for personal_use as distributors their purchases were often at a discount mr campbell purchased a truck at a discount through a program affiliated with amway and petitioners also purchased appliances electronics clothing office supplies and nutritional products through amway petitioners also purchased amway products for use in their other businesses amway was a substantial source of materials_and_supplies for mr campbell’s construction business petitioners’ records show that in dollar_figure worth of their amway purchases was used in mr campbell’s construction business mrs campbell used amway products to furnish model houses in her real_estate business and for gift baskets for clients while some of the products petitioners purchased for personal_use or use in their other businesses were not eligible for discounts the purchases nonetheless augmented petitioners’ sales volume so as to increase their performance bonuses mrs campbell kept voluminous notes on petitioners’ amway activity but petitioners made no written projections for profit loss or break-even scenarios with regard to the amway activity petitioners would learn the extent of their profit or loss from the amway activity for any given year when they prepared the year’s tax_return their returns for and were filed approximately months after the close of the respective years their and returns were filed approximately months after the close of the respective years thus petitioners were generally not aware of the profitability of their amway activity for any given period until much later petitioners experienced losses from their amway activity in every year from its inception through the years in issue for the years in issue and petitioners reported the following gross_receipts and claimed the following costs of goods sold expenses and losses attributable to their amway activity on their schedules c profit or loss from business year gross_receipts cost_of_goods_sold gross_profit expenses net profit dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number 1petitioners now contend this figure is dollar_figure respondent contends that petitioners had the following amounts of gross_receipts costs of goods sold expenses and losses attributable to their amway activity year gross_receipts cost_of_goods_sold gross_profit expenses net profit dollar_figure big_number big_number big_number dollar_figure big_number n a big_number dollar_figure big_number n a big_number dollar_figure big_number big_number big_number dollar_figure big_number n a big_number 1the notice_of_deficiency determined that petitioners had substantiated dollar_figure of expenses for of this dollar_figure was attributable to a claimed expense for commissions and fees which the parties now agree was already included in petitioners’ cost_of_goods_sold to summarize respondent has allowed amounts for costs of goods sold for both and that exceed petitioners’ gross_receipts from the amway activity respondent also concedes that petitioners have substantiated operating_expenses that further increase the losses generated by the amway activity however with respect to respondent’s disallowance of approximately one-third of petitioners’ claimed cost_of_goods_sold and one-half of petitioners’ claimed operating_expenses results in gross and net profits of dollar_figure and dollar_figure respectively from the amway activity for that year at the time of trial petitioners continued to be involved in the amway activity and they had no intention of discontinuing it rental property expenses during the years at issue petitioners owned an unfinished house in montana which was on land they leased from mrs campbell’s parents for dollar_figure per year in mrs campbell and her parents executed a document labeled a purchase agreement which provided that mrs campbell would purchase a horse from her parents for dollar_figure the document further provided that in lieu of any cash payment for the horse the unfinished house would be rented to mrs campbell’s parents for dollar_figure annually dollar_figure of which was to be credited against the purchase_price of the horse and dollar_figure of which was for mrs campbell’s parents’ care of the horse with respect to the house petitioners reported dollar_figure in rental income for both and on schedules e supplemental income and loss and claimed thereon dollar_figure and dollar_figure respectively for rental property expenses notice_of_deficiency after conducting an examination of petitioners’ returns respondent issued them a notice_of_deficiency the notice determined that petitioners did not engage in their amway activity with a profit objective for and made adjustments for all years including but it did not determine a deficiency for because the adjustments for that year resulted in a loss the adjustments for included disallowance of the dollar_figure loss petitioners claimed with respect to their amway activity however respondent made no adjustment to the dollar_figure loss petitioners claimed with respect to mrs campbell’s real_estate business with respect to the dollar_figure loss petitioners claimed from mr campbell’s construction business the notice allowed an additional dollar_figure depreciation expense increasing the loss by that amount the aggregate result of the adjustments to petitioners’ return was to reduce their claimed loss for the year from dollar_figure to dollar_figure opinion i burden_of_proof the commissioner’s determinations in the notice_of_deficiency are presumed correct and the taxpayer generally bears the burden of proving that the determinations are in error see rule a 290_us_111 however under sec_7491 the burden_of_proof on any factual issue relevant to a taxpayer’s liability for tax shifts to the commissioner if the taxpayer has introduced credible_evidence with respect to that issue and has satisfied certain other conditions including compliance with the internal revenue code’s substantiation requirements sec_7491 and as discussed infra petitioners have failed to provide substantiation for required items accordingly they are not entitled to a shift in the burden_of_proof under a ii applicability of sec_183 to petitioners’ amway activity a in general under sec_183 if an activity is not engaged in for profit then no deduction attributable to that activity is allowed except to the extent provided by sec_183 in pertinent part sec_183 allows those deductions that would have been allowable had the activity been engaged in for profit only to the extent of gross_income derived from the activity reduced by deductions attributable to the activity that are allowable without regard to whether the activity was engaged in for profit sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 deductions are allowable under sec_162 or under sec_212 or if the taxpayer is engaged in the activity with the actual and honest objective of making a profit 78_tc_642 affd without published opinion 702_f2d_1205 d c cir 72_tc_411 affd without published opinion 647_f2d_170 9th cir the taxpayer need not however establish that his or her expectation of profit was reasonable see dreicer v commissioner supra pincite sec_1_183-2 income_tax regs the existence of the requisite profit objective is a question of fact that must be decided on the basis of the entire record 84_tc_227 affd without published opinion 782_f2d_1027 3d cir dreicer v commissioner supra pincite sec_1_183-2 income_tax regs in resolving this factual question greater weight is given to objective facts than to a taxpayer’s statement of intent see 68_f3d_868 5th cir affg tcmemo_1993_634 sec_1_183-2 income_tax regs the regulations set forth a nonexhaustive list of factors that may be considered in deciding whether a profit objective exists these factors are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and any elements indicating personal pleasure or recreation sec_1_183-2 income_tax regs no single factor nor even the existence of a majority of factors supporting or rebutting the existence of a profit objective is controlling id rather all facts and circumstances with respect to the activity are to be taken into account id the parties agree that the appreciation of assets has no meaningful application as a factor with respect to determining petitioners’ profit motivation in pursuing their amway activity the parties disagree whether the other regulatory factors are indicative of a profit objective b manner in which petitioners carried on the amway activity if a taxpayer carries on the activity in a businesslike manner and maintains complete and accurate books_and_records it may indicate a profit objective sec_1_183-2 income_tax regs however if there is a lack of evidence that the taxpayer’s records were used to improve the performance of a losing operation such records generally do not indicate a profit objective golanty v commissioner supra pincite see also sullivan v commissioner tcmemo_1998_367 affd without published opinion 202_f3d_264 5th cir in particular keeping records that are used only for purposes of preparing tax returns is not indicative of a profit objective see rowden v commissioner tcmemo_2009_41 kinney v commissioner tcmemo_2008_287 petitioners did not conduct the amway activity in a businesslike manner although they maintained a separate bank account for the activity and maintained records for certain aspects of it petitioners never used these records as an analytical tool for improving profitability mrs campbell testified that she did not know whether the amway activity was profitable in any given year until she completed petitioners’ tax_return for that year which for of the taxable years in issue did not occur until almost years later it is a fair inference that petitioners’ recordkeeping was directed more towards substantiating deductions on a tax_return than assessing the profitability of the amway activity moreover petitioners’ amway records were incomplete and unreliable petitioners’ recordkeeping made it impossible to distinguish between amway product purchases that were properly includible in costs of goods sold and those that were withdrawn from the business for personal consumption leading respondent to disallow a substantial portion of petitioners’ claimed costs of goods sold at the examination the revenue_agent determined that she needed to reconstruct petitioners’ costs of goods sold for and to ascertain the extent to which the amway products purchased by petitioners and included by them in costs of goods sold had in fact not been resold to downline distributors the revenue_agent compared petitioners’ total amway product purchases with the deposits into their amway account of checks written to them by individuals treating all such checks as payments for amway products from downline distributors the revenue_agent treated the difference between the total amway products purchased and the amounts received from downline distributors as representing the value of amway products that had been withdrawn from inventory by petitioners for personal_use the computation made by the revenue_agent was as follows purchases less payments from distributors less inventory at end of year personal_use item sec_1 dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number 1the revenue agent’s calculation did not take into account petitioners’ opening_inventory in each year thus understating her computation of petitioners’ personal_use items by dollar_figure and dollar_figure for and respectively the revenue_agent then determined the appropriate costs of goods sold by making the following computation beginning_inventory purchases less withdrawals less end of year inventory cost of goods sold1 dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number 1the revenue agent’s failure to account for opening_inventory in the calculation of items withdrawn for personal_use carried over onto her computation of costs of goods sold causing the figure to be overstated by dollar_figure and dollar_figure in and respectively as a result of the examination respondent determined that petitioners had substantially overstated the costs of goods on their amway schedules c for and respondent’s examination revealed that of the dollar_figure claimed as cost_of_goods_sold for only dollar_figure could be traced to the generation of receipts from the resale of amway products leaving dollar_figure in amway product purchases claimed as cost_of_goods_sold for which there was no record of any proceeds from resale for of petitioners’ claimed cost of good sold of dollar_figure only dollar_figure could be traced to the generation of resale receipts leaving dollar_figure in claimed cost_of_goods_sold for which there was no record of any proceeds from resale after a painstaking 6as noted the revenue agent’s computations actually understated the value of items withdrawn for personal_use in and on brief respondent makes a correction for the revenue agent’s corresponding overstatement of cost_of_goods_sold for from dollar_figure to dollar_figure but he does not do so for continued review of petitioners’ records including additional substantiation we permitted petitioners to submit after trial we agree with respondent’s position that petitioners substantially overstated costs of goods sold for each year petitioners’ response appears to be that the dollar_figure and dollar_figure in and respectively of their amway product purchases for which there are no corresponding resale proceeds represent amway products that were given away for promotional or training purposes ie as free samples or as business support motivational materials for their downline distributor recruits prospective recruits and or retail customers petitioners also accounted for personal_use by excluding dollar_figure and dollar_figure in and respectively of amway product purchases from their computation of costs of goods sold as reflected in the posttrial substantiation they submitted we are not persuaded by petitioners’ explanation first we note that the exclusion of dollar_figure for and dollar_figure for of personal products that petitioners document in their posttrial substantiation is already accounted for in the revenue agent’s computation the revenue agent’s starting figures for amway purchases dollar_figure for and dollar_figure for closely approximate the results petitioners show in their posttrial continued substantiation for amway product purchases before exclusion of personal_use products dollar_figure for and dollar_figure for recognizing the foregoing we find it difficult to believe that petitioners gave away amway products totaling dollar_figure in and dollar_figure in ie each year’s amway product purchases that could not be traced to a resale accepting petitioners’ explanation requires the court to believe for example that they gave away amway products in excess of gross_receipts in second petitioners introduced expense summaries exhibit 23-p indicating that substantial amounts of amway business support materials were sold to their downline distributors not given away ie dollar_figure in and dollar_figure in third mrs campbell admitted in her testimony that she used amway products in her real_estate business to stock model homes and to give in gift baskets to clients yet the only non-amway use of amway product purchases in that is reflected in petitioners’ posttrial substantiation is use in mr campbell’s construction business in sum while we are persuaded that some portion of the amway product purchases for which there are no corresponding resale proceeds were given away for promotional or training purposes during the years at issue we believe such use fell 7we account for promotional expenses in by allowing as a promotional expense dollar_figure of petitioners’ claimed supplies expense which they also explain as attributable to the giveaway of amway products as free samples or promotional materials for continued considerably short of dollar_figure and dollar_figure in and respectively considering all the facts and circumstances including especially the confusing state of petitioners’ amway records we conclude that a substantial portion of the costs of goods sold respondent disallowed for and represents amway purchases that petitioners withdrew from inventory for personal_use or use in their other businesses this commingling of the amway merchandise resulting in substantial inaccuracies in reported costs of good sold is further evidence that petitioners’ amway activity was not conducted in a businesslike fashion it also resulted in petitioners’ claiming business deductions for personal expenditures finally in the face of reporting consistent losses from their amway activity petitioners did little to change how they operated the business--except apparently reducing the size of free samples given to prospective downline distributors and attempting to increase retail sales petitioners had no business plan other than the plan amway provided while it is true that petitioners’ reported gross_receipts grew dramatically during the years at issue suggesting success in recruiting downline continued existing or prospective distributors we note in this regard that selling_expenses are accounted for in the regulations as business_expenses rather than as cost_of_goods_sold sec_1 a income_tax regs distributors this trend had no significant impact on profitability petitioners’ reported gross_receipts almost doubled between and yet their reported losses remained around dollar_figure annually see ogden v commissioner tcmemo_1999_397 annual increases in gross_income from amway activity not indicative of businesslike conduct of activity where exceeded by claimed deductions affd 244_f3d_970 5th cir mr campbell testified that petitioners would stick with the amway activity even if it never returned a profit under these circumstances it is clear that petitioners did not operate their amway activity in a businesslike manner accordingly this factor weighs heavily against petitioners c expertise of petitioners or their advisers preparation for the activity by extensive study of its accepted business practices or consultation with those who are expert therein may indicate a profit objective where the taxpayer carries on the activity in accordance with such practices sec_1_183-2 income_tax regs although petitioners have prior entrepreneurial experience and both operated other businesses concurrently they had no 8some of the growth in gross_receipts may also be attributable to the fact that petitioners processed through their amway activity the purchase of supplies and materials for mr campbell’s construction business and mrs campbell’s real_estate business for example in petitioners purchased at least dollar_figure of amway products for the construction business alone experience with operating a direct marketing distributorship before they were recruited as amway distributors petitioners obtained advice only from their upline distributors and other interested amway individuals persons who had a direct financial interest in the maximization of petitioners’ sales volume without regard to petitioners’ profitability see ogden v commissioner supra amway upline distributors’ advice biased in view of financial interest in downline distributor’s sales volume the only disinterested third party with whom petitioners consulted was their stockbroker who advised them not to become involved in amway this factor weighs against petitioners d the time and effort expended by petitioners in carrying on the activity the fact that the taxpayer devotes much of his personal time and effort to carry on an activity may indicate an intention to derive a profit sec_1_183-2 income_tax regs both petitioners spent extensive time and effort carrying on the amway activity petitioners went to amway training functions participated in counseling sessions with upline distributors and expended substantial time attempting to recruit new downline distributors mrs campbell credibly testified that she spent approximately hours on average per week taking and organizing orders from her retail customers and downline distributors placing these orders and distributing the merchandise this factor favors petitioners e petitioners’ success in carrying out other similar or dissimilar activities the fact that the taxpayer has engaged in similar activities in the past and converted them from unprofitable to profitable enterprises may indicate that he is engaged in the present activity for profit even though the activity is presently unprofitable sec_1_183-2 income_tax regs petitioners had no prior history of engaging in a direct marketing distributorship however both petitioners successfully operated other businesses during the years in issue both mr campbell’s construction business and mrs campbell’s real_estate business had profitable years and loss years while the real_estate and construction businesses are not similar to an amway distributorship we conclude that petitioners’ record of at least moderate success in other business activities makes this factor favor petitioners f petitioners’ history of income or loss a series of losses during the initial or startup stage of an activity may not necessarily be an indication that the activity is not engaged in for profit sec_1_183-2 income_tax regs see golanty v commissioner t c pincite however where losses continue to be sustained beyond the period which customarily is necessary to bring the operation to profitable status such continued losses if not explainable may be indicative that the activity is not engaged in for profit sec_1_183-2 income_tax regs the goal must be to realize a profit on the entire operation which presupposes not only future net_earnings but also sufficient net_earnings to recoup the losses which have meanwhile been sustained in the intervening years 45_tc_261 affd 379_f2d_252 2d cir see also nissley v commissioner tcmemo_2000_178 petitioners’ gross_receipts from their amway activity increased significantly each year in issue from dollar_figure in to dollar_figure in nonetheless if we use petitioners’ reported results their cost_of_goods_sold always exceeded their gross_receipts and after accounting for operating_expenses petitioners’ amway activity generated annual losses that generally exceeded dollar_figure notwithstanding the growth in gross_receipts petitioners in this respect are similar to the 9petitioners claimed that they had a small profit from their amway activity in and they submitted a copy of a federal_income_tax return they had submitted to respondent for that year because the return was filed late and close to the time of trial respondent had not yet processed the return the return was prepared during the pendency of this proceeding we are therefore mindful that petitioners had an incentive to show a profit from amway for that year in order to bolster their position in this proceeding nothing in the record other than petitioners’ testimony enables us to determine whether continued taxpayers in ogden v commissioner tcmemo_1999_397 in ogden the taxpayers’ amway activity showed substantial and increasing gross revenue for a period of consecutive years and in contrast to petitioners’ activity generated small amounts of gross_profit ie gross revenue less cost_of_goods_sold after the ogden taxpayers’ claimed expenses however their amway activity produced losses each year of approximately dollar_figure a magnitude similar to petitioners’ claimed losses we concluded in ogden that the growth in gross_receipts did not support a finding of a profit objective in view of the sustained pattern of losses we reach the same conclusion here petitioners’ sustained period of losses favors respondent moreover some of the growth in petitioners’ gross_receipts is illusory petitioners’ amway gross_receipts included their bonus payments which were boosted by product sales that reflected petitioners’ purchase of amway products for use in their other businessesdollar_figure thus some of petitioners’ increase in gross_receipts was due not to their efforts at building their continued petitioners’ claimed profit in is genuine or whether it is a result of their decision to claim fewer expenses we therefore decline to make any finding that petitioners’ amway activity was profitable in 10as noted petitioners recorded dollar_figure of amway purchases for mr campbell’s construction business in amway activity but to their decision to use amway as a supplier of the construction business g petitioners’ financial status the fact that the taxpayer does not have substantial income or capital from sources other than the activity may indicate that an activity is engaged in for profit sec_1_183-2 income_tax regs substantial income from sources other than the activity particularly if the losses from the activity generate substantial tax benefits may indicate that the activity is not engaged in for profit id although the profitability of mr campbell’s construction business and mrs campbell’s real_estate business fluctuated petitioners reported combined profits from the two businesses of dollar_figure dollar_figure and dollar_figure for and respectively and a combined reported loss of dollar_figure for dollar_figure petitioners were able to use the reported losses from the amway activity to offset percent percent and percent of their combined income from the real_estate and construction businesses in and respectively thus the tax benefits generated from their reported amway losses were substantial petitioners’ financial status enabled them to 11as discussed infra in the notice_of_deficiency respondent allowed additional_depreciation expense for petitioners’ construction business for increasing the combined loss from the construction and real_estate businesses to dollar_figure exploit significant tax benefits from the losses generated by the amway activity therefore this factor favors respondent h elements of personal pleasure or recreation the presence of personal motives in carrying on an activity may indicate that the activity is not engaged in for profit especially where there are recreational or personal elements involved sec_1_183-2 income_tax regs this court has observed that there are significant elements of personal pleasure attached to the activities of an amway distributorship and that an amway distributorship presents taxpayers with opportunities to generate business deductions for essentially personal expenditures brennan v commissioner tcmemo_1997_60 we accept petitioners’ testimony that they did not engage in the amway activity for its social aspects or because their amway activities afforded them recreational opportunities nonetheless petitioners used their amway distributorship as a means to generate business deductions for essentially personal expenditures and as a source of discounts on items for personal consumption or use in their other businesses as illustrated by the extensive disallowances of their claimed deductions many of which they now concede for petitioners’ proffered substantiation shows that they deducted as legal and professional expenses of the amway activity hay and shoes for their horses petitioners concede that the meals and entertainment_expenses they claimed with respect to the amway activity were overstated by dollar_figure and dollar_figure for and respectively we have discussed previously the inadequate bookkeeping that resulted in petitioners’ claiming cost_of_goods_sold for amway products used for personal consumption or in petitioners’ other businesses petitioners’ amway activity enabled them to obtain an extensive range of consumer products for personal_use or other business use at a discount including a truck and household appliances petitioners were entitled to discounts at several national chain retailers through amway including barnes noble officemax craftsman tools circuit city and sur la table petitioners’ own recordkeeping reflects that dollar_figure and dollar_figure of amway products in and respectively was purchased for personal_use or use in their other businesses and we have concluded that additional_amounts were used for this purpose and improperly reported as costs of goods sold in those years petitioners obtained a further effective discount on these purchases because they boosted petitioners’ amway sales volume for the year generating additional bonuses the availability of consumer product discounts for personal_use merchandise is a factor supporting the conclusion that amway distributors lacked a profit objective see nissley v commissioner tcmemo_2000_ ogden v commissioner tcmemo_1999_397 these personal aspects are further underscored by mr campbell’s testimony that petitioners expected to continue their amway activity even if it never returned a profit see nissley v commissioner supra personal dimensions of amway activity underscored by admission that taxpayers had no intention of getting out of amway even if it did not turn profitable accordingly we find that petitioners derived substantial personal benefits from their amway activity this factor favors respondent i conclusion petitioners spent significant time carrying on their amway activity furthermore petitioners achieved substantial increases in gross_receipts from the amway activity during the years in issue reflecting some success in recruiting downline distributors though some of the increase was illusory because it was attributable to their acquisition of amway products for use in their other businesses and for personal consumption however petitioners did not conduct their amway activity in a businesslike manner they usually had no notion of whether the amway activity had been profitable for a given year until they completed their tax_return for that year many months later they also deducted personal expenses as amway business_expenses their recordkeeping commingled costs of amway products used for personal purposes and in their other businesses with those of products used in their amway distributorship to such an extent that their cost_of_goods_sold for each year and operational results for the amway activity were substantially misstated petitioners’ substantial use of discounted amway products in their other businesses and for personal consumption persuades us that the discounts were a principal motivation for petitioners’ involvement in the amway activity we are likewise persuaded that petitioners’ substantial use of the discounts and their commingling of the amway merchandise in their records indicates that they were largely indifferent to whether the amway activity standing alone produced a profit we conclude that the benefits of the discounts to their other businesses and of the reduction in their effective tax burden from the amway losses made petitioners willing to accept losses from the amway activity indefinitely as mr campbell testified in view of the foregoing petitioners have failed to prove that they carried on their amway activity with the requisite objective of making a profit consequently their deductions arising from the amway activity are limited by sec_183 iii substantiation of petitioners’ amway expenses a in general the parties dispute whether petitioners have substantiated many of the expenses claimed for the amway activity including cost_of_goods_sold for and respondent concedes that petitioners have substantiated expenses that exceed their gross_income derived from the amway activity we therefore need not address whether petitioners have substantiated any expenses beyond those respondent conceded for those years because our holding that petitioners’ amway activity was not engaged in for profit precludes any such deductions in excess of gross_income derived from the amway activity however petitioners’ claimed amway expenses that respondent concedes for are less than petitioners’ gross_income from amway in that year accordingly we must decide whether petitioners have substantiated any amway expenses for beyond those respondent conceded petitioners and respondent agree that petitioners had dollar_figure of gross_receipts from their amway activity in petitioners claimed a total of dollar_figure in cost_of_goods_sold and operating_expenses for their amway activity for but respondent has disallowed dollar_figure of the total respondent’s disallowances if sustained in full would cause petitioners’ gross_income from their amway activity to exceed the expenses respondent allowed by dollar_figure dollar_figure gross_receipts less dollar_figure in cost_of_goods_sold and expenses allowed by respondent we 12as compared to the amounts petitioners claimed on their return petitioners at trial conceded dollar_figure in cost_of_goods_sold and claimed an additional dollar_figure and dollar_figure in office and supply expenses respectively must therefore decide whether petitioners are entitled to any amway expenses for in excess of those respondent allowed as discussed below we find that petitioners are entitled to dollar_figure in office expense and at least dollar_figure in promotional or marketing expense deductions for we therefore need not address the other disputed items generally a taxpayer must keep records sufficient to establish the amounts of the items reported on his federal_income_tax return sec_6001 sec_1_6001-1 income_tax regs in the event that a taxpayer establishes that a deductible expense has been paid but is unable to substantiate the precise amount we generally may estimate the amount of the deductible expense bearing heavily against the taxpayer whose inexactitude in substantiating the amount of the expense is of his own making 39_f2d_540 2d cir b office expenses for petitioners claimed dollar_figure of office expenses dollar_figure on their return and an additional dollar_figure at trial respondent determined that no office expenses were allowable for that year petitioners have offered substantiation of approximately dollar_figure of office expenses they have introduced an exhibit titled new original office expense additional which consists of a handwritten ledger and a summary spreadsheet purporting to record their amway office expenses for petitioners provided no invoices for any of the listed entries consequently we find petitioners’ proffered substantiation insufficient nonetheless we are persuaded by petitioners’ testimony and the record as a whole that their amway activities including especially mrs campbell’s distribution tasks were extensive we are further persuaded that petitioners necessarily incurred office expenses to execute these tasks in given the extent of petitioners’ distribution network and sales volume we find a reasonable estimate of their office expenses for to be dollar_figure approximately dollar_figure per month and we accordingly allow dollar_figure of office expenses for c promotional expenses petitioners claimed dollar_figure of expenses attributable to supplies for their amway activity all of which respondent disputes petitioners contend that the supplies expense represents free samples and business support materials given to their existing or prospective downline distributors petitioners’ proffered substantiation of the supplies expense consists of handwritten and computer-generated ledgers purporting to record dollar_figure and dollar_figure respectively of amway products including training and motivational books audiotapes and videotapes given away as promotional or training materials in in many instances these ledgers record multiple purchases of the same item which tends to rebut the notion that the items were for personal_use in these circumstances we find credible petitioners’ claim that they gave away at least some significant portion of the items on these ledgers in an effort to recruit downline distributors and encourage existing downline distributors to purchase products and engage in further recruiting moreover respondent has conceded that dollar_figure of amway products was purchased by petitioners in but not resold while we have previously concluded that some portion of this dollar_figure in amway products purchased in represents personal_use we are persuaded that petitioners also gave away a portion for promotional purposes considering that petitioners generated dollar_figure of amway gross_receipts for we find that at least dollar_figure approximately percent of gross_receipts constitutes a reasonable estimate of petitioners’ promotional expenses for the amway activity for as a consequence of the office and promotional expenses we are persuaded petitioners incurred in their amway activity for they have substantiated expenses that are at least equal to their gross_income from amway in that year iv deductions for rental expenses in and petitioners claimed deductions for schedule e rental expenses of dollar_figure and dollar_figure for and respectively for expenses purportedly incurred in renting their unfinished montana house to mrs campbell’s parents sec_212 allows a deduction for ordinary and necessary business_expenses paid for the production_of_income or for the management or maintenance_of_property_held_for_the_production_of_income an expense is ordinary if it is customary or usual within a particular trade business or industry 308_us_488 it is necessary if it is appropriate and helpful for the business 320_us_467 petitioners reported dollar_figure of annual rental income in and from the montana house petitioners allowed mrs campbell’s parents to use the house for various purposes petitioners claim that their rental expenses consisted of cleaning and maintenance of the house depreciation and property taxes paid on the house petitioners are not entitled to the claimed deductions petitioners provided no documentary_evidence to substantiate their claimed expenses there is no evidence of their basis in the house to support a depreciation deduction no evidence of a local_tax bill and no invoice for maintenance or cleaning respondent’s disallowance of petitioners’ claimed rental expense for and is sustained v net_operating_loss_deduction sec_172 authorizes a net_operating_loss nol deduction an nol is defined as the excess of allowable deductions over gross_income with specified modifications sec_172 and d the modifications for purposes of computing an nol include an exclusion of personal exemptions and nonbusiness deductions of taxpayers other than corporations except to the extent of income that is not derived from a trade_or_business sec_172 and sec_172 allows an nol deduction for the aggregate of nol carrybacks and carryovers to the taxable_year sec_172 generally provides that the period for a carryback i sec_2 years and that the period for a carryover is years a taxpayer may elect to waive the carryback period but only if he files an election to do so by the due_date including extensions of the return for the year in which the carryback nol is generated sec_172 otherwise the nol must be carried to the earliest of the taxable years to which it may be carried and it offsets taxable_income for that year sec_172 in general the taxpayer bears the burden of establishing both the actual existence of an nol in another year and the amount of that nol that may be carried to the years in issue 115_tc_605 we have jurisdiction to consider such facts related to years not in issue as may be necessary for redetermination of the tax_liability for any period before the court see sec_6214 in the notice_of_deficiency respondent made a series of determinations concerning petitioners’ taxable_year the result of which was a loss for that year of dollar_figure rather than the dollar_figure claimed on the return the notice determined that pursuant to sec_183 the losses arising from petitioners’ amway activity in excess of the gross_income derived therefrom were not allowable resulting in the elimination of a dollar_figure loss claimed the notice made no adjustment however to the dollar_figure loss petitioners claimed with respect to mrs campbell’s real_estate business with respect to mr campbell’s construction business the notice determined that petitioners’ claimed loss of dollar_figure should be increased by an additional dollar_figure depreciation expense that was not claimed on the return respondent made no other adjustments accepting petitioners’ claimed itemized_deductions and personal exemptions the adjustments respondent made in the notice_of_deficiency concerning petitioners’ taxable_year wherein respondent concedes a dollar_figure loss for the year indicate that petitioners’ taxable_year may give rise to an nol_carryback or carryforward to one or more of the years at issue neither party has addressed this issue on brief in view of petitioners’ pro_se status however we conclude that it is appropriate and is a necessary part of our jurisdiction to redetermine the deficiencies for the years before us to resolve whether petitioners are entitled to an nol deduction for any year at issue we will accordingly direct the parties to address petitioners’ entitlement to any nol from as part of their rule_155_computations for purposes of the rule_155_computations we sustain respondent’s determination that the loss petitioners claimed for from the amway activity is limited by sec_183 for the same reasons discussed in relation to the other years at issue we conclude that petitioners did not engage in their amway activity in with the requisite profit objective and that their deductions are therefore limited to their gross_income derived from the activity since respondent concedes that petitioners had dollar_figure of cost_of_goods_sold in which exceeded their gross_income in that year it follows that petitioners are not entitled to the dollar_figure loss they claimed for arising from the amway activity in making no adjustment to petitioners’ claimed dollar_figure loss from mrs campbell’s real_estate business and in allowing an additional_depreciation deduction of dollar_figure on top of the dollar_figure loss claimed for mr campbell’s construction business respondent appears to have conceded that petitioners had aggregate schedule c losses of dollar_figure for similarly respondent appears to have conceded that petitioners had itemized_deductions of dollar_figure and personal exemptions of dollar_figure for together the foregoing would generate a loss totaling dollar_figure for before the necessary adjustments under sec_172 vi sec_6651 addition_to_tax respondent determined that petitioners are liable for an addition_to_tax for failure to timely file their return under sec_7491 the commissioner has the burden of production with respect to a taxpayer’s liability for the sec_6651 addition_to_tax in order to meet that burden the commissioner must offer sufficient evidence to indicate that it is appropriate to impose the relevant penalty 116_tc_438 once the commissioner meets his burden of production the taxpayer bears the burden of proving error in the determination including evidence of reasonable_cause or other exculpatory factors id pincite sec_6651 provides for an addition_to_tax for a taxpayer’s failure_to_file a required return on or before the due_date including extensions the addition_to_tax may be avoided if the failure_to_file was due to reasonable_cause and not willful neglect 469_us_241 reasonable_cause exists for late filing if the taxpayer exercised ordinary care and prudence but was nevertheless unable to file on time sec_301_6651-1 proced admin regs illness or incapacity may constitute reasonable_cause if the illness causes an inability to file joseph v commissioner tcmemo_2003_19 however illness or incapacity does not constitute reasonable_cause where the taxpayer has the capacity to attend to other responsibilities wright v commissioner tcmemo_1998_224 ‘selective inability’ to file tax returns while attending to other responsibilities does not demonstrate reasonable_cause affd without published opinion 173_f3d_848 2d cir petitioners concede that they filed their return on date accordingly respondent has met his burden of production and in order to avoid the addition_to_tax petitioners must show that reasonable_cause existed for their failure to timely file their return petitioners argue that they had reasonable_cause because their daughter was extremely ill and was giving birth to a child at the time the return was due they contend that their care for their daughter was so time consuming that it was reasonable for petitioners not to file their return when due petitioners did not testify as to the length of their daughter’s illness and did not provide medical records however even accepting that petitioners’ daughter was severely ill and that petitioners had to care for her petitioners have not established that their daughter’s illness provided reasonable_cause for not timely filing the return during the year in which petitioners’ return was due they generated significant income from their construction business and their real_estate business concurrently they spent significant time in their amway activity because petitioners were able despite their daughter’s illness to carry on extensive business activities with significant success petitioners’ contention that they simply did not have time to file their returns is implausible see coury v commissioner tcmemo_2010_132 see also wright v commissioner supra bear v commissioner tcmemo_1992_690 affd without published opinion 19_f3d_26 9th cir we accordingly conclude that petitioners did not have reasonable_cause for the failure to timely file their return the addition_to_tax under sec_6651 determined by respondent is sustained to reflect the foregoing decision will be entered under rule
